Hill, P. J.
(dissenting). The statement by petitioner that it operated fifty routes serving house customers was in accordance with the facts. The operator of a milk route under arrangements *744similar to those disclosed here has been held to be an employee. (Glielmi v. Netherland Dairy Co., 254 N. Y. 60.) The Commissioner of Agriculture is not authorized to exercise control of the terms of payment of petitioner’s route operators. Such supervision is beyond the power of the Legislature to grant or the Commissioner to exercise, since the public interest and health are in no way involved.
I favor an annulment of the determination.
Determination confirmed, with fifty dollars costs and disbursements.